Dismissed and Memorandum Opinion filed December 9, 2004








Dismissed and Memorandum Opinion filed December 9,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01120-CR
____________
 
DAMOND J. CASTLE,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County, Texas
Trial Court Cause No. 927,428
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty to the offense of aggravated assault
of a family member, appellant was placed on deferred adjudication community
service for eight years.  The State
subsequently moved to adjudicate. 
Appellant pled true to the stipulations of evidence and appellant was
convicted on August 25, 2004, of the offense of aggravated assault of a family
member and sentenced to four years in the Texas Department of Criminal Justice,
Institutional Division.  No timely motion
for new trial was filed.  Appellant=s notice of appeal was not filed
until November 15, 2004.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 9, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).